DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant's amendment/response filed on 05/16/2022, which has been entered and made of record. Claims 17-36 have been renumbered as claims 19-38.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/227,116 in view of Jang et al (US 20220031068 A1).
This is a provisional nonstatutory double patenting rejection  since the conflicting claims have not yet been patented.
The claims map to each other as follows:
Instant application
Co-pending application 17/227,116
Claim 1:
1. A system for identifying an article worn by a user in an environment, said system comprising: 


a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera; 


d) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article; 

e) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user.
Claim 1:
1. A system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user, said system comprising: 

a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 






c) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article; 

d) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user; 

e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
Claim 18
Claim 1
Claim 31
Claim 1


The claims of the copending Application No. 17/227,116 do not disclose 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera;
However, Jang discloses
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera (Jang [0243], “In the guiding operation G2, a guide-line 214 or guiding words may be displayed on the virtual output interface 210 to guide the user to be located at an optimal location where the imaging unit 220 images the clothing A for registration of the clothing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim of the co-pending application with Jang to provide a user with instructions to properly hold an article of interest. This would have been done to ensure that the article of interest is properly captured and accordingly processed without errors.
Claims 18 and 31 of the instant application are rejected similar to claim 1 of the instant application for reciting similar subject matter.
Claims 1-17 are rejected for depending from claim 1.
Claims 19-30 are rejected for depending from claim 18.
Claims 32-38 are rejected for depending from claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1).
Regarding claim 1, Jang discloses a system for identifying an article worn by a user in an environment (Jang [0049], “system according to the present disclosure may perform virtual fitting. The virtual fitting may include matching another clothing with a specific clothing the user is currently wearing (identifying an article worn by a user in an environment).”), said system comprising: 
a) a manipulated user device having at least one camera (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera).”); 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera (Jang [0243], “In the guiding operation G2, a guide-line 214 or guiding words may be displayed on the virtual output interface 210 to guide the user to be located at an optimal location where the imaging unit 220 images the clothing A for registration of the clothing.”); 
d) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article (Jang [0056], “The clothing treating apparatus (comprising an image recognition module) may identify whether the user rotates the body or only the accessory using a motion camera (in communication with a camera).” [0057], “may register the user's 3D profile (3D user profile comprising an estimated pose of an article worn) using the camera … Further, the clothing treating apparatus according to the present disclosure may recommend clothes suitable for the 3D profile among currently stored clothing (best match with a database of images of articles to obtain a recognized article).”);
e) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom, the augmented computing unit 230 (comprising a spatial computation module that recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly) may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information”).
Jang does not disclose
b) a pose estimation module for estimating a pose of said manipulated user device in said environment;
However, Wei discloses
b) a pose estimation module for estimating a pose of said manipulated user device in said environment (Wei [0171], “the machine 1800 may be a portable computing device … and have one or more additional input components 1830 (e.g., sensors or gauges). Examples of such input components 1830 include … an orientation component (e.g., a gyroscope)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor for estimating a pose of the device in Jang. This would have been done to enable a user to take images at different orientations and thereby generating a variety of views when virtually trying on items of interest.
Regarding claim 2, Jang in view of Wei discloses the system of claim 1, wherein said user guidance module displays a fiducial feature to said user on said manipulated user device for placing said article worn by said user in a presentation pose in a field of view of said at least one camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 to guide the user to be located at an optimal location where the imaging unit 220 images the clothing A for registration of the clothing (guide-line/a fiducial feature to said user on said manipulated user device for placing said article worn by said user in a presentation pose in a field of view of said at least one camera).”).
Regarding claim 3, Jang in view of Wei discloses the system of claim 2, wherein said at least one camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said front camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (fiducial feature is displayed on a display/in a field of view of said front camera; a field of view of a front camera is interpreted as the view on a display of the device; see, for example, fig. 7)”; Wei [0080], “an application hosted on the device 330 (e.g., an app stored on a smartphone (smartphone interpreted as comprising a front and a back camera))”).
Regarding claim 4, Jang in view of Wei discloses the system of claim 2, wherein said at least one camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said back camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (fiducial feature is displayed on a display)”; Wei [0080], “an application hosted on the device 330 (e.g., an app stored on a smartphone (smartphone interpreted as comprising a front and a back camera))”; [0086], “the images of the user 332 (e.g., captured by a camera that is included in the device … FIG. 4 illustrates an example image 410 (e.g., an RGB image) of the user 332 (interpreted as an image captured by a back camera and displayed in a field of view of the back camera)”; A combination of Jang and Wei is interpreted as reading on, “camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said back camera” The motivation to combine Jang and Wei further would have been to enable a user to utilize a smartphone device to take self-images as well as images of other persons utilizing the back camera and processing the data accordingly.).
Regarding claim 5, Jang in view of Wei discloses the system of claim 1, further comprising a user verification module that comprises said at least one camera, and wherein said user verification module uses a body part extracted by said image recognition module from said at least one camera image in verifying the identity of said user (Jang [0150], “an imaging unit 220 that images the user's body or the clothing possessed by the user”; [0153], “the imaging unit 220 (exemplary user verification module that comprises a camera) may also perform a user identification function (verification module uses a body part extracted by image recognition module from camera image to verify the identity of a user).”).
Regarding claim 6, Jang in view of Wei discloses the system of claim 5, wherein said body part is a face of said user (Jang [0153], “The imaging unit 220 may be configured to recognize the iris of each of a plurality of the users or to detect one of a face”).
Regarding claim 7, Jang in view of Wei discloses the system of claim 1, wherein said at least one camera comprises a front camera and a back camera, and wherein said at least one camera image comprises a front camera image and a back camera image (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (front camera image, see, for example, fig. 7)”; Wei [0080], “an application hosted on the device 330 (e.g., an app stored on a smartphone (smartphone interpreted as comprising a front and a back camera)”; [0086], “the images of the user 332 (e.g., captured by a camera that is included in the device … FIG. 4 illustrates an example image 410 (e.g., an RGB image) of the user 332 (back camera image)”).
Regarding claim 8, Jang in view of Wei discloses the system of claim 1, wherein said article pose estimate comprises article data selected from the group consisting of article position data and article orientation data (Jang [0057], “may register the user's 3D profile (3D user profile comprising an estimated pose of an article worn) using the camera” [0346], “Referring to (a) in FIG. 16, in the recommendation request receiving operation H1 … the user is wearing a beige viscose tennis skirt A37 (reads on article position data and article orientation data)”).
Regarding claim 9, Jang in view of Wei discloses the system of claim 1, wherein said image recognition module extracts body parts from said at least one camera image, and wherein said system further comprises an image processing module for determining body pose estimates of said body parts (Jang [0042], “The output means may move the corresponding image according to the user's pose (determining body pose estimates of body parts).”; [0234], “the contour estimating unit 231 may grasp a position of each of an elbow joint P3 and a wrist joint P4 based on the movement of the arm and may grasp a position of each of a hip joint P5, a knee joint P6, and an ankle P7 (extracting body parts)”).
Regarding claim 10, The system of claim 9, wherein said body pose estimates comprise an article-associated body pose estimate of at least one anatomical feature spatially associated with said recognized article, and wherein said spatial computation module estimates said anatomically valid spatial relationship using said article-associated body pose estimate (Jang  [0211], “the imaging unit 220 may recognize the shape of the user and the clothing the user is … wearing at an accurate angle (an article-associated body pose estimate of at least one anatomical feature spatially associated with said recognized article; estimate anatomically valid spatial relationship using article-associated body pose estimate).”).
Regarding claim 11, Jang in view of Wei discloses the system of claim 1, further comprising an assigner module for assigning content to said user based on a context in which said recognized article is validly worn by said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom (validly worn item) … the augmented computing unit 230 (exemplary assigner module) may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (assigning content to user based on a context in which said recognized article is validly worn by said user).”).
Regarding claim 12, Jang in view of Wei discloses the system of claim 11, wherein said content is selected from the group consisting of a music item, a video item, a game item, a video game content, a virtual content, an augmented content, a coupon, a promotion and a special offer (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (content is augmented content).”).
Regarding claim 13, Jang in view of Wei discloses the system of claim 11, wherein said recognized article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing and a wearable item (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (recognized article is a wearable clothing item).”).
Regarding claim 14, Jang in view of Wei discloses the system of claim 11, wherein said manipulated user device is an augmented reality device and said content comprises at least one virtual object displayed to said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (augmented reality device displays virtual content).”).
Regarding claim 15, Jang in view of Wei discloses the system of claim 11, wherein said context comprises said environment in association with at least one local trigger event (Jang [0155], “clothing analyzing unit 234 that recognizes the material, color, shape, and type of the extracted clothing (recognition is interpreted as an equivalent of a local trigger event).”).
Regarding claim 16, Jang in view of Wei discloses the system of claim 15, wherein said at least one local trigger event is generated by a local item present in said environment (Jang [0155], “clothing analyzing unit 234 that recognizes the material, color, shape, and type of the extracted clothing (local trigger event generated by a local item present in the environment).”).
Regarding claim 17, Jang in view of Wei discloses the system of claim 15, further comprising a classification module for attaching a classification to said user, and wherein said assigner module assigns said content based on said classification (Jang [0055], “clothing treating apparatus recognizes both a specific user (classification module, classifying a user as a specific user) … the apparatus may recommend appropriate clothing for each of the specific user (assign content based on specific user classification)”).
Claim 18 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 18.
Claim 19 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 19.
Claim 20 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 20.
Claim 21 recites a method which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 21.
Claim 22 recites a method which corresponds to the function performed by the system of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the method of claim 22.
	Claim 23 recites a method which corresponds to the function performed by the system of claims 9 and 10 combined. As such, the mapping and rejection of claims 9 and 10 together above is considered applicable to the method of claim 23.
Claim 24 recites a method which corresponds to the function performed by the system of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 24.
Claim 25 recites a method which corresponds to the function performed by the system of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the method of claim 25.
Claim 26 recites a method which corresponds to the function performed by the system of claim 13. As such, the mapping and rejection of claim 13 above is considered applicable to the method of claim 26.
Claim 27 recites a method which corresponds to the function performed by the system of claim 14. As such, the mapping and rejection of claim 14 above is considered applicable to the method of claim 27.
Claim 28 recites a method which corresponds to the function performed by the system of claim 15. As such, the mapping and rejection of claim 15 above is considered applicable to the method of claim 28.
Claim 29 recites a method which corresponds to the function performed by the system of claim 16. As such, the mapping and rejection of claim 16 above is considered applicable to the method of claim 29.
Claim 30 recites a method which corresponds to the function performed by the system of claim 17. As such, the mapping and rejection of claim 17 above is considered applicable to the method of claim 30.
Claim 31 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 31.
Additionally, Jang discloses a method for accessing content by a user equipped with a manipulated user device having at least one camera, said user being present in an environment (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera) … The output means may output a new image obtained by combining the stored clothing of the user with an image on which the user is wearing specific clothing (accessing content).”)
whereby an estimate of said anatomically valid spatial relationship is used for permitting said user to access said content (Jang [0348], “the augmented computing unit 230 may recognize the state of the user's body B and the user's current clothing A. (estimating anatomically valid spatial relationship between a user and the skirt/worn clothing)”; [0352], “the recommendation unit 250 may input … the tennis skirt A37 into the recommendation program T and thus may recommend a pink blouse A212 as a suitable recommended clothing Z (permit user to access pink blouse A212 based on determining that the user is validly wearing skirt A37).”).
Claim 32 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 33.
Claim 33 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 33.
Claim 34 recites a method which corresponds to the function performed by the system of claims 9 and 10 combined. As such, the mapping and rejection of claims 9 and 10 together above is considered applicable to the method of claim 34.
Claim 35 recites a method which corresponds to the function performed by the system of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 35.
Claim 36 recites a method which corresponds to the function performed by the system of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the method of claim 36.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori (US 9575724 B1).
Regarding claim 37, Jang in view of Wei discloses the method of claim 31, and further discloses wherein said recognized article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing and a wearable item (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (recognized article is a wearable clothing item).”)
but does not disclose 
wherein said recognized article is one of a collection of one or more articles recorded in a transaction record associated with said user for authentication of possession of said recognized article for sale or trade in a marketplace.
However, Liberatori in a related field of endeavor suggests
wherein said recognized article is one of a collection of one or more articles recorded in a transaction record associated with said user for authentication of possession of said recognized article for sale or trade in a marketplace (Liberatori col. 6, l. 16, “an initial record (transaction record associated with a user for a collection of items) is desired to be created by the owner of the object so that a future sale transaction may be simplified by allowing a potential buyer to access the information stored in e-clearinghouse 12 and thus verify that the collectible object "in hand" matches the data stored in its record (authentication of possession of said recognized article for sale or trade in a marketplace).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori and further view of McHale (US 20190236605 A1).
Regarding claim 38, Jang in view of Wei and further view of Liberatori discloses the method of claim 37, but does not disclose wherein said transaction record is cryptographically secured in a blockchain.
However, McHale discloses transaction record is cryptographically secured in a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0025], “encrypting the data into the block which will be recorded on the blockchain … protecting the private information of the customer while still enabling the system to verify the contents of the block.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with McHale to implement a security feature comprising blockchain technologies. This would have been done to generate a system that protects buyers as well as sellers and thereby makes the system robust and reliable. See for example McHale [0025].
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
On pgs. 11-12, with respect to the double patenting rejection, applicant argues:
The Examiner has rejected claims 1-38 (as renumbered herein and interpreted by the  Examiner) under the judicially created doctrine of non-statutory double patenting. As the present application is the first application filed (filed prior to application No. 17/227,116), the applicant is willing to submit a Terminal-Disclaimer based on co-ownership of these applications in response to the Office Action of 3/1/2022 in application No. 17/227,116 if such a course of action is appropriate. However, the applicant submits that the reference to Jang et al.  (US20220031068 Al) is misapplied. 
The disclosure of Jang et al. simply does not address a manipulated device with at least one camera and instead deals with a stationary system. Jang also does not disclose validating whether articles are validly worn. Jang further does not motivate recovery of any camera pose because in a stationary camera, e.g., mounted on an appliance, as taught by Jang, the pose does not change and so figuring it out is unnecessary and unmotivated. For these reasons and reasons further explained with respect to Jang et al. below in addressing the rejections under 35 U.S.C. §103, it is submitted that Jang et al. is not a motivated combination with the present application and/or the co-pending, co-owned application 17/227,116.
In light of these arguments, it is believed that no obviousness double-patenting rejection is  justified between the present application and application 17/227,116.
Examiner respectfully disagrees. Jang is not relied upon, in the double patenting rejection, to disclose a manipulated device with at least one camera or validating whether articles are validly worn and the “recovery of any camera pose”. Co-pending application 17/227,116 is relied upon for said limitations in question.
Therefore the double patenting claim rejections set forth in the office action mailed on 03/01/2022 are maintained and reproduced in this office action.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 103: 
The Examiner has rejected claim 1-34 under 35 U.S.C. §103 as being unpatentable over Jang et al. (US20220031068 A1) in view of Wei Di et al. (US20180365750 A1). The applicant respectfully disagrees with the application of Jang et al. in view of Di et al. 
Regarding limitation a) of claim 1, Jang does not disclose that a part of the system has "a manipulated user device having at least one camera". Instead, Jang discloses "a  stationary  home appliance capable of computing clothing information based on an image of a clothing owned by the user" [0026]. The Examiner points to "The user may indicate the clothing worn on the user via hand motion or voice" [049] . A review of this paragraph in context indicates that Jang refers to the user actually waving their hand or speaking to the stationary home appliance.  The appliance is typically a washing machine, or a clothing treating apparatus that is the size of a clothing closet with hangers. The user is not specifically manipulating a device here. In fact, in the same paragraph [049] Jang discloses "... clothing treating apparatus images the user using a camera. The display device may display the user's image". In other words, the camera that is being used by the system is not on a manipulated user device. 
The above makes sense, since in referring to an "external terminal device 400" Jang discloses "a device such as a mobile phone, a smartphone, a notebook, and a computer, which is separate from the home appliance or the server" [106]. Again, terminal device 400 is not being used for its camera.    Instead, its screen may be used for its display capacity as "fitting unit 200" [0111] to display clothing to the user on the mobile screen5 as captured with the stationary camera of the stationary home appliance. Such clothing may be "rendered on an image or a screen of the user displayed on the fitting unit 200". [0115]. 
Thus, Jang's use of a manipulated device is for display purposes and not for any camera the manipulated device may possess.This is confirmed in Jang's subsequent disclosure where camera system for virtual fitting is described to have three cameras. Specifically, "imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223" [0151]. Jang's system is thus a compound assembly of cameras. Such camera assembly makes sense on non-manipulated, stationary devices such as the appliances taught by Jang.
Therefore, Jang lacks the disclosure and motivation for a person skilled  in  the  art  to  consider  using  the  camera  on  the manipulated user device, as required by limitation a) of claim 1.
Examiner respectfully disagrees. The limitation in question merely recites, in a broad manner, “a manipulated user device having at least one  camera”. The applicant, appears to argue that a manipulation of the device would, necessarily, include devices that are either stationary or non-stationary. However, the claim does not further recite a narrowing limitation that comprises a manipulation of the device in a stationary or non-stationary manner. Jang [0049], cited in the office action, discloses an interaction between a user and a device, whereby the user inputs commands to a device and the device processes the command. Said given interaction between the user and the device, given a broadest reasonable interpretation, reads on a manipulation of the device.
Additionally, while Jang [0106], [0111] and [0115] are relevant paragraphs, it is noted that they are not cited in the office action. However, the applicant’s argument, “Jang's use of a manipulated device is for display purposes and not for any camera the manipulated device may possess” is not persuasive because the applicant merely alleges, “terminal device 400 is not being used for its camera. Instead, its screen may be used for its display capacity as "fitting unit 200”. Whereas, cited paragraph Jang [0049], “The clothing treating apparatus images the user using a camera.”
Furthermore, Jang [0151] describes, “imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223”. In other words, Jang discloses an embodiment that is not cited but the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang as alleged by the applicant. 
However, cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera.
Applicant argument:
Regarding limitation c) of claim 1, Jang does not disclose "a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera". That is because the placement that Jang is referring to is not with respect to any camera on the manipulated user device. Instead, Jang is referring to placement with respect to the compound camera assembly that is mounted on the stationary appliance.
Examiner respectfully disagrees. Jang [0151] describes, “imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223”. In other words, Jang discloses an embodiment that is not cited but the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang as alleged by the applicant. However, cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Therefore, applicant’s argument, “Jang is referring to placement with respect to the compound camera assembly that is mounted on the stationary appliance” is not persuasive. 
Applicant argument:
Regarding limitation d) of claim 1, Jang does not disclose "an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article".    That is because Jang is not referring to article pose estimate obtained with any camera on the manipulated user device. Instead, Jang is referring to image recognition module working with the compound camera assembly that is mounted on the stationary appliance.
Examiner respectfully disagrees. Jang [0151] describes, “imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223”. In other words, Jang discloses an embodiment that is not cited but the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang as alleged by the applicant. However, cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Therefore, applicant’s argument, “Jang is referring to placement with respect to the compound camera assembly that is mounted on the stationary appliance” is not persuasive. Furthermore, a user 3D profile comprises a pose of the user and since the user is wearing an article, the profile comprises the pose of the article worn by the user. Additionally, paragraphs [0056]-[0057] of Jang, as cited, read on claim 1, limitation c). For example cited paragraph 0057 of Jang reads, “the clothing treating apparatus … may recommend clothes suitable for the 3D profile”. In other words, the 3D profile comprises a pose, including a pose of the article worn by the user, and the apparatus recommends clothes suitable for the 3D profile and the 3D profile comprises a pose.
Applicant argument:
Regarding limitation e) of claim 1, Jang does not disclose "a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial  computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user".
Jang does not disclose that the spatial computation module is in communication with and thus makes any estimation of an anatomically valid relationship based on the pose of the manipulated device and the article pose estimate with respect to the same manipulated device. Further, Jang does not at any point disclose computing or validating that the recognized article is validly worn by the user.   Examiner's reference to Jang [0189] as teaching "validly worn" is incorrect. Unit 230 simply "may recommend bottom information" based on a clothing match level in terms of clothing style and not any assessment of whether the clothing article is or is not validly worn by the user. Jang is concerned here with providing the user with various style options "to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210". 
Jang  is  not  concerned  at  any point in his disclosure in discovering whether the user is validly wearing any article of clothing or not. Instead, Jang is concerned with computing joints in order to remove clothing and/or place clothing on the user image (or an avatar) for display purposes. Determining whether the user is validly wearing an article is not relevant to and of no value in Jang's system. Thus, there is simply no motivation for a person of average skill to consider determining whether an article is validly worn or not based on Jang's disclosure.
Examiner respectfully disagrees. It is noted the claim 1 does not recite, “estimating an anatomically valid spatial relationship”. Additionally, applicant appears to narrowly interpret, “validly worn”, whereas the limitation in question recites the same in a broad manner. The limitation does not describe further what constitutes, “validly presented”. The limitation merely, in a broad manner, recites estimating is a valid spatial relationship between an article and a user, based on a pose of a device and a pose of the article, which validates that the article worn by a user. However, the limitation does not describe in detail what the valid spatial relationship between an article and a user is. Furthermore, a pose of the device and a pose of the user is recited in a very broad manner. Thereby, “validating that said recognized article is validly presented by said user” is also recited in a very broad manner. Therefore, the portions of the Jang as cited and interpreted in the office action, read on the limitation in question.
Jang as cited, discloses computing unit 230, which reads on a spatial computation module, and which recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly.
Therefore, applicant’s argument, “Determining whether the user is validly wearing an article is not relevant to and of no value in Jang's system. Thus, there is simply no motivation for a person of average skill to consider determining whether an article is validly worn or not based on Jang's disclosure”, is not persuasive.
Applicant argument:
Regarding limitation b) of claim 1, namely "a pose estimation module for estimating a pose of said manipulated user device in said environment" the Examiner states that Jang does not disclose this limitation. The Examiner here invokes the disclosure of Di et al. which refers to portable computing devices equipped with sensors or gauges that include an orientation component (e.g., a gyroscope). 
The disclosure of Di lacks motivation to combine with Jang and vice versa.   Jang's compound camera assembly (made up of three different types of cameras, as discussed above) is mounted on a stationary appliance. Unlike a manipulated device with a camera, a stationary appliance with compound camera assembly does not get manipulated; it does not move and it does not rotate. Appliances are not designed for active manipulation; they are designed to be placed and left alone. Therefore, there is simply no motivation to take Di's disclosures of orientation components clearly meant for portable computing devices that do change orientation, and mount any type of such orientation components on a stationary appliance  that  does  not  move or rotate, much less  gets manipulated by a user. In light of the above arguments the applicant submits claim 1 to be unobvious over Jang in view of Di.
Examiner respectfully disagrees. Cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera. Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera.
 Applicant argument:
Dependent claim 2 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di. Further, the disclosure of Jang [0243] used by the Examiner refers to stationary appliance and the presentation pose in a field of view of compound camera system mounted on such appliance. This disclosure does not  relate to a manipulated device with a camera.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references. Cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera. Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant.
Applicant argument:
Dependent claim 3 is submitted to be unobvious in light of the fact that claim 2 has been shown unobvious over the combination of Jang and Di. Further, the disclosures of Jang [0243] and Di regarding the front and back cameras cannot be combined. Jang does not disclose mounting front and back facing compound camera assemblies on the stationary appliance. Such mounting would serve no discernable purpose. One of the cameras would not be in a position to register anything of use to Jang's system. The fact that Di describes portable computing devices with front and back cameras is simply not relevant and not combinable with Jang in this context.
Examiner respectfully disagrees. As per the examiner’s response above, claim 2 has not been shown unobvious over the combined references. The claim merely recites a presence of a front and a back camera. The combination of Jang and Wei discloses a front and a back camera. Furthermore, the claim recites, “said fiducial feature is displayed in a field of view of said front camera” Jang paragraph 0243, as cited, discloses displaying guide-line or guiding words on output interface, which reads on fiducial feature is displayed in a field of view of said front camera. As articulated in the office action, “fiducial feature is displayed on a display/in a field of view of said front camera; a field of view of a front camera is interpreted as the view on a display of the device; see, for example, fig. 7.”
 Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant. 
Applicant argument:
Dependent claim 4 is submitted to be unobvious in light of the fact that claim 2 has been shown unobvious over the combination of Jang and Di. Further, the disclosures of Jang [0243] and Di regarding the front and back cameras cannot be combined for the reasons articulated above in relation to dependent claim 3.
Examiner respectfully disagrees. As per the examiner’s response above, claim 2 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 5 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 6 is submitted to be unobvious in light of the fact that claim 5 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 5 has not been shown unobvious over the combined references.  
Applicant argument:
Dependent claim 7 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di. Further, the disclosures of Jang [0243] and Di regarding the front and back cameras cannot be combined as already indicated in arguments relating to claim 3. 
Specifically, Jang does not disclose mounting front and back facing compound camera assemblies on the stationary appliance. The fact that Di describes portable computing devices with front and back cameras is simply not relevant and not combinable with Jang in this context.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references. The claim merely recites a presence of a front and a back camera. The combination of Jang and Wei discloses a front and a back camera. Furthermore, the claim recites, “said fiducial feature is displayed in a field of view of said front camera” Jang paragraph 0243, as cited, discloses displaying guide-line or guiding words on output interface, which reads on fiducial feature is displayed in a field of view of said front camera. As articulated in the office action, “fiducial feature is displayed on a display/in a field of view of said front camera; a field of view of a front camera is interpreted as the view on a display of the device; see, for example, fig. 7.”
 Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant.
Applicant argument:
Dependent claim 8 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di. Furthermore, Examiner's reference to "user's 3D profile" and that it comprises an estimated pose of the article is incorrect. Jung is talking about the user's literal 3D profile and not of articles that the user is wearing (note that Jang discloses the various poses that the user assumes in  collecting their   3D profile, e.g., Jang [0400] through [0407]).  Meanwhile, the claim limitations refer to pose of the article and not the literal 3D profile of the user. The article pose is determined from the article alone without any user's 3D profile, as also made clear in main claim 1 limitation d). 
Specifically, limitation d) states: "said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article".
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references.
Additionally, a user 3D profile comprises a pose of the user and since the user is wearing an article, the profile comprises the pose of the article worn by the user. Additionally, paragraphs [0056]-[0057] of Jang, as cited, read on claim 1, limitation c). For example cited paragraph 0057 of Jang reads, “the clothing treating apparatus … may recommend clothes suitable for the 3D profile”. In other words, the 3D profile comprises a pose, including a pose of the article worn by the user, and the apparatus recommends clothes suitable for the 3D profile and the 3D profile comprises a pose.
Applicant argument:
Dependent claim 9 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references.
 Applicant argument:
Dependent claim 10 is submitted to be unobvious in light of the fact that claim 9 has been shown unobvious over the combination of Jang and Di.   Furthermore, Jang never discloses the step of estimating any anatomically valid spatial relationships using any article-associated body pose estimate, as required per claim 10. 
Examiner's reference to "wearing at an accurate angle" [0211] does not disclose anything about whether the spatial relationship is anatomically valid.
Additionally, recognizing that a user is wearing an article of clothing at an accurate angle, does read on determining an article-associated body pose estimate and whether the spatial relationship is between the user and the article is anatomically valid.
Examiner respectfully disagrees. As per the examiner’s response above, claim 9 has not been shown unobvious over the combined references. Examiner has also articulated how Jang reads on the claimed subject matter.
 Applicant argument:
Dependent claim 11 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di. Furthermore, Examiner's reference to [0189] simply does not address the issue of validly worn article. 
The Examiner is reading this limitation in without any such disclosure from Jang. Again, Jang never addresses the issue of validating that an article is legitimately or validly worn by the user and even less of doing so based on anatomically valid spatial relationships.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references. Additionally, Claim 11, merely recites assigning content to a user based on a context in which said recognized article is validly worn by said user. Applicant appears to narrowly interpret, “validly worn”, whereas the limitation in question recites the same in a broad manner. The limitation does not describe further what constitutes, “validly worn”. Therefore, the portions of the Jang as cited and interpreted in the office action, read on the limitation in question. Furthermore, Jang 0189, discloses assigning a virtual bottom piece upon determining that the user is wearing a bottom. Therefore Jang reads on the broadly claimed, “assigning content to a user based on a context in which said recognized article is validly worn by said user”
 Applicant argument:
Dependent claim 12 is submitted to be unobvious in light of the fact that claim 11 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 13 is submitted to be unobvious in light of the fact that claim 11 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 14 is submitted to be unobvious in light of the fact that claim 11 has been shown unobvious over the combination of Jang and Di. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 15 is submitted to be unobvious in light of the fact that claim 11 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 16 is submitted to be unobvious in light of the fact that claim 15 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 15 has not been shown unobvious over the combined references.
Applicant argument:
Dependent claim 17 is submitted to be unobvious in light of the fact that claim 15 has been shown unobvious over the combination of Jang and Di.
Examiner respectfully disagrees. As per the examiner’s response above, claim 15 has not been shown unobvious over the combined references.
 Applicant argument:
Main claim 18 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references. 
Applicant argument:
Claim 19 (prior 17 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 2 has also been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 2 has not been shown unobvious over the combined references.
 Applicant argument:
Claim 20 (prior 18 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 4 has also been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 4 has not been shown unobvious over the combined references.
Applicant argument:
Claim 21 (prior 19 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 5 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 5 has not been shown unobvious over the combined references.
Applicant argument:
Claim 22 (prior 20 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 8 has also been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 8 has not been shown unobvious over the combined references.
Applicant argument:
Claim 23 (prior 21 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claims 9 and 10 have also been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claims 9-10 have not been shown unobvious over the combined references.
 Applicant argument:
Claim 24 (prior 22 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 11 has also been shown unobvious over the combination of Jang and Di  above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Claim 25 (prior 23 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 12 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 21 has not been shown unobvious over the combined references.
Applicant argument:
Claim 26 (prior 24 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 13 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 13 has not been shown unobvious over the combined references.
Applicant argument:
Claim 27 (prior 25 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 14 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 14 has not been shown unobvious over the combined references.
 Applicant argument:
Claim 28 (prior 26 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references. 
Applicant argument:
Furthermore, claim 15 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 15 has not been shown unobvious over the combined references.
Applicant argument:
Claim 29 (prior 27 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references. 
Applicant argument:
Furthermore, claim 16 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 16 has not been shown unobvious over the combined references.
Applicant argument:
Claim 30 (prior 28 herein corrected) is submitted to be unobvious in light of the fact that main claim 18 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 18 has not been shown unobvious over the combined references. 
Applicant argument:
Furthermore, claim 17 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 17 has not been shown unobvious over the combined references. 
Applicant argument:
Main claim 31 (prior 29 herein corrected) is submitted to be unobvious in light of the fact that main claims 1 and 18 have been shown unobvious over the combination of Jang and Di above.
Furthermore, the Examiner's  reliance  on   Jang  [0049]  for manipulated device with at least one camera has been shown to be incorrect above   (e.g., claim   1 limitation a)).     Likewise, reliance on Jang [0348] for support of anatomically valid spatial relationship has also been shown to be incorrect above.
Examiner respectfully disagrees. As per the examiner’s response above, claims 1 and 18 have not been shown unobvious over the combined references. Additionally, the examiner as articulated above how Jang discloses a manipulated device having a camera and the claimed, “anatomically valid spatial relationship”
Applicant argument:
Claim 32 (prior 30 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 31 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claims 9 and 10 have also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claims 9 and 10 have not been shown unobvious over the combined references.
 Applicant argument:
Claim 33 (prior 31 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 31 has not been shown unobvious over the combined references. 
Applicant argument:
Furthermore, claim 4 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 4 has not been shown unobvious over the combined references.
Applicant argument:
Claim 34 (prior 32 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 31 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claims 9 and 10 have also been shown unobvious over the combination of  Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claims 9 and 10 have not been shown unobvious over the combined references.
Applicant argument:
Claim 35 (prior 33 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 31 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 11 has also been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 11 has not been shown unobvious over the combined references.
Applicant argument:
Claim 36 (prior 34 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above. 
Examiner respectfully disagrees. As per the examiner’s response above, claim 31 has not been shown unobvious over the combined references.
Applicant argument:
Furthermore, claim 12 has also been shown unobvious over the combination of Jang and Di above.
Examiner respectfully disagrees. As per the examiner’s response above, claim 12 has not been shown unobvious over the combined references.
Applicant argument:
Claim 37 (prior 35 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above. The additional reference to Liberatori (US9575724 B1) does not render this claim obvious.
Furthermore, it is submitted that already the combination of Jang and Di is unmotivated, as explained above (see claim 1). The further addition of Liberatori presents an even larger collection of references whose combination is unmotivated.
Examiner respectfully disagrees. As per the examiner’s response above, claims 1 and 31 have not been shown unobvious over the combined references.
Applicant argument:
Claim 38 (prior 36 herein corrected) is submitted to be unobvious in light of the fact that main claim 31 has been shown unobvious over the combination of Jang and Di above. The additional references to Liberatori (US9575724 B1) and further in view of McHale  (US20190236605 A1) do not render this claim obvious.
Furthermore, it is submitted that already the combination of Jang and Di is unmotivated, as explained above (see claim 1). The further addition of Liberatori and McHale presents an even larger collection of references whose combination is unmotivated.
Examiner respectfully disagrees. As per the examiner’s response above, claims 1 and 31 have not been shown unobvious over the combined references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung, can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616